Citation Nr: 0429930	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of bursitis 
in the left shoulder, with limitation of motion and 
hypertrophic arthritis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1951.

This matter arose on appeal from a June 2002 rating decision 
issued by the Boise, Idaho, Department of Veterans Affairs 
(VA) Regional Office (RO), which assigned a 30 percent 
disabling rating.  In his substantive appeal, the veteran 
requested a hearing before the RO Decision Review Officer 
(DRO).  The veteran later withdrew his request in July 2003.

In July 2002, the veteran reported that he was not able to 
perform the physical labor required by his job due to his 
service-connected residuals of bursitis of the left shoulder, 
with limitation of motion and hypertrophic arthritis.  The 
Board refers this issue to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

Residuals of bursitis of the left shoulder, with limitation 
of motion and hypertrophic arthritis, are manifested by 
severe reduction of limitation of motion and chronic pain, 
but do not cause unfavorable ankylosis with abduction limited 
to 25 degrees or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of bursitis of the left shoulder, with limitation 
of motion and hypertrophic arthritis, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, 4.73,  Part 4, Diagnostic Code 5200-5303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request for a higher rating for residuals of bursitis of 
the left shoulder.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from May 2002, explained the evidence needed to 
establish a higher rating, and also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  The letter described what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO issued a statement of the case 
(SOC) in March 2003 and a supplemental statement of the case 
(SSOC) in July 2003, which addressed the veteran's claim for 
a higher rating.  The March 2003 SOC explained both the 
veteran's and VA's responsibilities in obtaining evidence to 
substantiate his claim as provided under 38 C.F.R § 3.159.  
As such, the Board finds that VA has met the duty to inform 
the appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The veteran indicated that there were no additional private 
medical records.  VA conducted a medical examination.  The 
Board recognizes that the veteran has requested a second VA 
medical examination.  However, the Board finds that the May 
2002 examination is adequate to assess the veteran's claim 
for a higher rating and a second evaluation is not necessary.  
See 38 C.F.R. § 3.326.  The appellant elected a personal 
hearing with the RO DRO, which he subsequently cancelled.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Facts

The veteran was granted service connection for residuals of 
bursitis of the left shoulder, with limitation of motion and 
hypertrophic arthritis, in December 1956.  The RO assigned a 
20 percent rating.

The veteran requested a higher rating in April 2002.  He 
complained that the immobility of his left shoulder and 
resulting pain prevented him from doing physical labor.  He 
also requested an evaluation at a VA Medical Center (VAMC).

In May 2002, the veteran was afforded a VA examination.  At 
that time, he reported persistent and aching pain in his left 
shoulder, which was often aggravated by lifting anything 
weighing over three pounds.  The VA examiner made the 
following evaluation:

The range of motion is markedly reduced 
with the onset of pain at 80 degrees 
forward flexion and 50 degrees abduction.  
Internal rotation is reduced to 50 
degrees and external rotation  to 40 
degrees, all with the onset of pain.  
Shoulder girdle strength is reduced to 
3/5.  There is measurable atrophy over 
the biceps and triceps, measuring 31 cm 
in mid-circumference bilaterally.  
Assessment:  Status post two separate 
surgical interventions in the left 
shoulder with residual constant pain, 
severe reduction in range of motion, and 
3/5 residual shoulder girdle weakness. 
The veteran is right-handed.

The exam noted that there was a well-healed surgical scar 
with no tenderness over the left shoulder.

In a June 2002 rating decision, an increased rating of 30 
percent was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5200.  In July 2002 correspondence, the veteran reported that 
he had difficulty performing the physical labor required by 
his job as the pain in his left shoulder was too great.

The veteran's private physician submitted a letter in July 
2003, reporting that the veteran suffered from chronic pain, 
weakness, and restriction of motion of his left shoulder, as 
well as diminished grasping in the left hand.  He stated that 
he believed the cause of the veteran's disability was the 
injury he sustained during service and the two resulting 
failed surgeries. 

III.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected residuals of bursitis of the left shoulder, with 
limitation of motion and hypertrophic arthritis.  As in this 
instance, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has observed that evidence of the present level of 
the disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which evaluation should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran was originally rated under Diagnostic Code 5303.  

Diagnostic Code 5303 provides evaluations for disability of 
muscle group III:  the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with muscle group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.  This diagnostic code provides a 30 percent 
evaluation for severe muscle injury of the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303.  This is 
the maximum rating available under this code.  The VA 
examiner noted the veteran was right-handed.  Since the 
disability claimed by the veteran is on his non-dominant left 
side, the maximum rating he would be entitled to under 38 
C.F.R. §4.73, Diagnostic Code 5303, would be 30 percent, the 
rating which has currently been assigned.  Thus, since the 
veteran is currently receiving a 30 percent rating, a higher 
rating may not be assigned pursuant to Diagnostic Code 5303.  

Furthermore, if rated on the basis of limitation of motion, 
an increased evaluation is not warranted.  The veteran has a 
30 percent evaluation.  This would contemplate limitation of 
function at a level of 25 degrees from the side.  Since that 
is the maximum evaluation  for the minor extremity, a higher 
evaluation may not be assigned even when all DeLuca factors 
are considered.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5200.  The Board will consider if a higher 
rating is warranted under this code.

Diagnostic Code 5200, for the minor side, intermediate 
ankylosis of the scapulohumeral articulation, described as 
between favorable and unfavorable, warrants a 30 percent 
rating; where there is unfavorable ankylosis of the 
scapulohumeral articulation, abduction limited to 25 degrees 
from the side, a 40 percent rating is assigned for the minor 
side.

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assigning a rating in excess of 30 percent for residuals of 
bursitis of the left shoulder, with limitation of motion and 
hypertrophic arthritis. 

The Board notes that while the veteran is competent to 
describe his symptoms, competent medical evidence is required 
to establish a condition's diagnosis and etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran is competent to state that he has pain on 
movement of his shoulder and arm.  He is competent to state 
that the left arm/shoulder is weak and that he has difficulty 
lifting.  The Board finds that the veteran's statements in 
this regard are credible and supported by the record.  
However, the veteran's left shoulder disability must more 
closely approximate the rating criteria in order for a higher 
rating to be warranted.  

The competent evidence establishes that the veteran's 
residuals of bursitis of the left shoulder, with limitation 
of motion and hypertrophic arthritis, are productive of 
disability.  To warrant a 40 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5200, the evidence would have to show 
unfavorable ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees.  The veteran's current 
limitation of abduction has been noted as 50 degrees.  Thus, 
he does not meet the criteria warranting a rating in excess 
of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5200.

As noted, the veteran is competent to report his symptoms.  
The Board acknowledges that he has pain, weakness, and 
periarticular pathology.  However, even considering the 
directives of DeLuca as well as the applicable regulations, 
the veteran does not meet the criteria for the next higher 
rating, nor does he have the functional equivalent of 
unfavorable ankylosis of the scapulahumeral articulation, 
with abduction limited to 25 degrees.  His left shoulder 
joint is not ankylosed.  He can abduct his left arm to 50 
degrees, which is twice the distance required for a 40 
percent rating.  Nothing in the medical reports or his lay 
statements establishes limitation of function to 25 degrees 
from the side or below.  More specifically, nothing in the 
record, including lay and medical evidence, establishes 
ankylosis.  The Board accepts the veteran's complaints of 
pain as accurate.  However, his functional impairment is 
consistent with no more than a 30 percent rating.  Therefore, 
the Board finds that the preponderance of the evidence is 
against assigning a rating in excess of 30 percent, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. 49 
(1990).



IV.  Extraschedular Rating

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left shoulder disability now causes, 
or has in the past caused, frequent periods of 
hospitalization.  Although the veteran maintains
that he cannot work in a particular occupation, marked 
interference with employment is not shown beyond the 
industrial impairment contemplated by the assigned 30 percent 
rating.  

Lastly, the record establishes that the veteran has post-
operative scarring.  However, there is no indication of pain, 
tenderness, instability of the scar, additional limitation of 
function or size approximating either 39 sq. cm. or 929 sq. 
cm.. Therefore, a separate rating for the scar is not 
warranted.  38 C.F.R. § 4.118.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for residuals of bursitis of the left shoulder, with 
limitation of motion and hypertrophic arthritis, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



